DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hara (JP 09-243301).
For claim 21:  Hara et al. teaches a measuring tape (see Figs. 5 and 6) comprising: a long flexible substrate (see Figs. 2 and 3 and 5, generally element 1, 2, 3, 4 and materials thereon, for claim purposes, consider the lower element 4 in Fig. 1 to a long substrate, having layers 1, 3 as a base layer thereon) comprising a first side (see Fig. 1, top side) and a second side (see Fig. 1, bottom side); a base layer 1, 3 coating the first side of the long flexible substrate 4 (generally the top surface above a core portion 1), wherein the base layer comprises a first color (see Fig. 4, surface 1, 3 has a color constituting a first color); and a substantially solid layer 2 printed over the base layer 1 on the first side of the long flexible substrate, wherein the substantially solid layer comprises a first non-repeating pattern extending substantially along the length of the first side of the long flexible substrate (see Figs. 3 and 5, tape markings); wherein the 2, 6 comprises gaps 3 corresponding to gradations so that the base layer shows through the substantially solid layer 2 as lighter colored gradations relative to the second color of the substantially solid layer (see Fig. 2, the surface of layer 1, 3 showing through as seen in Fig. 2 is lighter than the gradations 2, 6).  In an alternatively interpretation, element 1 can be considered the long flexible substrate.  The distinction between the prior art and the claims is then furnishing a distinct and separate base layer atop the substrate.  However, the portion 1, 3 being the top portion of the flexible substrate 1 can be furnished as a separate layer.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to furnish the top portion of the substrate 1 as a separate layer for the purposes of increasing the diversity of materials that can be used as the visible measuring tape portion while maintaining structural integrity.
For claim 22:  Hara teaches the measuring tape of claim 21 but does not teach the additional requirements of claim 22.  However, the recitations of claim 22 substantially constitute furnishing similar structures on the second side of the measuring tape.  Such a distinction can be overcome by a duplication of the known parts, being the components furnished on the first side.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hara to furnish the recited components on the second side for the purpose of forming a measuring tape that is useful on both sides.  While a duplication would result in an identical pattern on the second side, creation of a different indicia pattern on a measuring tape is well within the ability of one of ordinary skill in the art.  In particular, it is well known that there are two dominant measuring systems, 
For claim 27:  Hara teaches the measuring tape of claim 21, wherein there are no joins in the first non-repeating pattern (in a broadest reasonable interpretation, there are no elements considered joins in the measuring tape of Figs. 1-4 in the pattern seen in Fig. 2).
For claim 28:  The rejection as applied to claim 22 above is applicable to claim 28.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 09-243301) in view of Gilliam et al. (US PG Pub 2004/0071869).
For claim 23:  Hara teaches all of the limitations of claim 23 except that the base layer comprises a powder coating.  However, Gilliam et al. teaches providing the tape with a base layer that is a powder coating (see paragraph 7, metal base with nylon powder coating).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hara by providing a powder coating as the base layer as taught by Gilliam et al. for the purpose of providing protection to the core of the tape.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 09-243301) in view of Cooper (US Patent 7,487,600).
For claim 24:  Hara teaches all of the limitations of claim 24 except that the base layer comprises paint.  However, Cooper teaches forming the tape measure body as a base element coated with a coating of paint (see column 5, lines 5-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hara to .
Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 09-243301) in view of Orfield et al. (US Patent 7,222,435).
For claim 25:  Hara teaches all of the limitations of claim 25 except that the solid layer comprises black ink.  However, Orfield et al. teaches black ink as a convention method of forming the readable printing on a tape measure (see column 2, lines 19-25).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hara to provide the lettering layer as black ink as taught by Orfield et al. for the purpose of providing easily readable indicia.
For claim 26:  Hara teaches all of the limitations of claim 25 except that the second color is black.  However, Orfield et al. teaches black ink as a convention method of forming the readable printing on a tape measure (see column 2, lines 19-25).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hara to provide the lettering layer as black ink as taught by Orfield et al. for the purpose of providing easily readable indicia.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID H BANH/Primary Examiner, Art Unit 2853